Citation Nr: 0010584	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for post-cholecystectomy syndrome.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a cervical spine disorder.

3.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1951, and from November 1951 to January 1961.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The issue of entitlement to a 
disability evaluation in excess of 10 percent for the 
service-connected post-cholecystectomy syndrome was remanded 
by the Board in September 1993, and the three issues hereby 
on appeal were thereafter remanded in July 1996, on both 
occasions to have the RO accomplish additional development, 
to include the conducting VA medical examinations in order to 
have a clear understanding of the actual severity of the 
service-connected disorders.  The requested development was 
accomplished, to the extent possible, and the claims folder 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the three matters on appeal has been obtained and developed 
by the agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected post-cholecystectomy syndrome currently is 
productive of severe symptoms.

3.  It has not been objectively shown that the service-
connected cervical spine disorder currently is productive of 
severe limitation of motion, or ankylosis of the cervical 
spine.

4.  It has not been objectively shown that the service-
connected lumbar spine disorder currently is productive of 
severe limitation of motion, ankylosis of the lumbar spine, 
or severe lumbosacral strain.

5.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his disabilities.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 10 percent for the 
service-connected post-cholecystectomy syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7318 (1999).

2.  A disability evaluation in excess of 20 percent for the 
service-connected cervical spine disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5021, 5287, 
5290 (1999).

3.  A disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5021, 5289, 
5292, 5295 (1999).

4.  Application of extraschedular provisions for the 
disabilities at issue on appeal is not warranted in this 
case.  38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

First Issue
Entitlement to a disability evaluation in excess of 10 
percent for
post-cholecystectomy syndrome:

The veteran essentially contends that the service-connected 
post-cholecystectomy syndrome is worse than evaluated, and 
the Board notes that he said, in a handwritten statement that 
he submitted in June 1994, that he believed that this 
disability should be rated as 15 percent disabling.

The veteran's post-cholecystectomy syndrome is currently 
rated as 10 percent disabling under the provisions of 
Diagnostic Code 7318 of the Schedule, which provides for a 
rating when the removal of the gallbladder is productive of 
mild symptoms, and for a maximum rating of 30 percent when 
the disability is productive of severe symptoms.  See 
38 C.F.R. § 4.114, Part 4, Diagnostic Code 7318 (1999).

According to an official translation of an October 1991 
private physician's statement, the veteran "has many 
conditions that have required medical treatment for more than 
30 years," including episodes of depression, diabetes 
mellitus, generalized arthritis, hemorrhoids, chronic 
gastritis, etc.  The subscribing physician also indicated 
that the veteran "had a gall bladder operation and since 
then he has severe post-colecistectomy [sic] syndrome."  
This statement notwithstanding, the Board has been unable to 
find in the file competent evidence demonstrating that the 
veteran indeed has been receiving medical treatment for 
"severe" post-cholecystectomy symptoms throughout the 
years.

A VA alimentary appendages examination was conducted in March 
1997 in order to objectively clarify the actual degree of 
impairment currently caused by the service-connected post-
cholecystectomy syndrome.  According to the resulting report, 
the veteran was a 75-year old individual who had suffered a 
stroke "some time ago," and had remained with obvious brain 
damage, being unable to speak and walk.  He was brought in a 
wheelchair by his son, who said that, even though he was a 
diabetic, the veteran was not on medication, except for a 
daily aspirin and the required daily Insulin shots.  It was 
noted that "[t]here is a history of a gall bladder surgery 
performed some 40 years ago while the patient was in the 
service, but according to his son this has not been a 
significant problem for many years, at least to his 
knowledge," and that the veteran "has not had jaundice, 
cholicky pain, [nor] fat intolerance for many, many years ... 
."  On examination, the abdomen appeared to be soft, 
depressible, and there was a cholecystectomy scar, which was 
not tender to palpation.  Regarding any weight loss, it was 
noted that the veteran used a modified diabetic diet, and it 
was noted that there was no evidence of abdominal discomfort, 
food intolerance, nausea, vomiting, pain, anorexia, or 
malaise.  The final diagnoses were listed as status post 
cholecystectomy 40 years ago, Insulin-requiring diabetes 
mellitus, and status post recent stroke with a right 
hemiparesis and significant brain damage.

As noted above, the more recent medical evidence in the file, 
which was produced based on an actual physical examination of 
the veteran, does not show that the impairment caused by the 
service-connected disability of the digestive system is 
currently productive of severe symptoms.  Insofar as the 
schedular criteria for a rating exceeding 10 percent for the 
service-connected post cholecystectomy syndrome have not been 
met, the Board concludes that such an increased rating is not 
warranted at this time.


Second and Third Issues
Entitlement to disability evaluations in excess of 20 percent 
for
cervical and lumbar spine disorders:

The veteran essentially contends that the service-connected 
cervical and lumbar spine disorders are both worse than 
evaluated, and the Board notes that he said, in his June 1994 
handwritten statement, that he believed that each disability 
should be rated as 30 percent disabling.

The record shows that, in rating both service-connected 
disorders, the RO has historically recognized the 
manifestation of myositis of the cervical and lumbar spine, 
and has accordingly rated the service-connected cervical and 
lumbar spine disorders under the diagnostic codes pertaining 
to limitation of motion of the affected parts, as required by 
the diagnostic code addressing myositis.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5021 (1999).

The service-connected cervical spine disorder is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5290 of the Schedule, which provides for such 
a rating when there is moderate limitation of the motion of 
the cervical spine, and for a maximum rating of 30 percent 
when the limitation of motion is severe.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5290 (1999).  Ratings of 30 
and 40 percent, respectively, are also warranted if there is 
favorable or unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5287 (1999).

The service-connected lumbar spine disorder is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5292 of the Schedule, which provides for such 
a rating when there is moderate limitation of the motion of 
the lumbar spine, and for a maximum rating of 40 percent when 
the limitation of motion is severe.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5292 (1999).  Ratings of 40 and 50 
percent, respectively, are also warranted if there is 
favorable or unfavorable ankylosis of the lumbar spine, and 
it is noted that a 40 percent rating would also be warranted 
if it were shown that the veteran suffered from a severe 
lumbosacral strain, with objective evidence of the additional 
symptomatology described in Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5289 and 5295 (1999).

VA outpatient medical records dated in July 1990 and March 
1991 reveal medical evaluations by the Rehabilitation 
Medicine Service ("RMS") due to complaints of pain and 
limitation of motion of the right shoulder.  These records 
show no complaints of cervical or lumbar spine difficulties, 
nor objective evidence of a severe limitation of motion, or 
ankylosis, in either section of the spine, or of a severe 
lumbosacral strain.

According to an official translation of a June 1991 private 
physician's statement, the veteran had arthritis, among other 
conditions, the pain being more severe in the lumbar region, 
and for which the subscribing physician had prescribed 
medication between six and eight times in the last three 
years, and the condition did not seem to improve.  This 
physician also said, in his previously mentioned October 1991 
statement, that the veteran received treatment and physical 
therapy due to his generalized arthritis, that the legs would 
give out frequently, and that his muscular lumbar spasms 
would torture him and prevent him from sleeping.  He noted 
that the veteran used a cane, and that the combination of his 
multiple disabilities made him totally and permanently 
disabled.

According to the report of a March 1997 VA spine medical 
examination, the veteran's "history and physical exam could 
not be obtained due to [the fact] that the veteran is 
incoherent and does not follow orders."  It was explained 
that the veteran had been hospitalized in July 1996 due to a 
suspected cerebrovascular accident ("CVA"), and that 
diagnoses of acute ischemic changes, left putamen, corona 
radiata, and posterior centrum semiovale, by CT scan, had 
been rendered at that time.  Since then, it was noted that 
the veteran had been wheelchair-ridden, and was unable to 
follow orders.  No subjective complaints, nor objective 
findings, were reported, and the examiner noted that he was 
unable to answer any of the questions from the Board's July 
1996 remand because "the veteran is incoherent, does not 
follow orders, and does not relax, and is shouting all the 
time.  I could not perform an adequate exam ... [The veteran] 
has a right spastic hem[i]par[e]sis.  He is wheelchair 
ridden."

As noted above, there is no objective evidence in the file 
demonstrating that the impairment that is caused by the 
service-connected disorders of the cervical and lumbar spine 
is currently productive of severe limitation of motion, 
ankylosis, or severe lumbosacral strain.  VA has certainly 
fulfilled its duty to assist the claimant in the development 
of his claim for additional VA benefits in the present case, 
but, unfortunately, the efforts have been fruitless due to 
the fact that the veteran is unable, due to his nonservice-
connected CVA, to cooperate with the examiner and express 
himself coherently.  The Board has nevertheless carefully 
reviewed the rest of the pertinent evidence in the file, but, 
again, has been unable to find objective, competent evidence 
that would support ratings higher than 20 percent in this 
case.  Insofar as the schedular criteria for ratings 
exceeding 20 percent for the service-connected cervical and 
lumbar spine disorders have not been met, the Board concludes 
that such increased ratings are not warranted at this time.

Final considerations applicable to the three matters on 
appeal:

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings for his disabilities adequately reflect the level of 
impairment pursuant to the schedular criteria.

It should be emphasized that the diagnoses and clinical 
findings of record are essentially uncontradicted by any 
other medical evidence of record.  There is no evidence of 
record showing that the veteran is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by his service-connected disabilities at 
issue here on appeal.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).

Finally, the Board notes that the record appears to show that 
the RO has already considered the question of a possible 
referral of the above matters to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has decided that such a referral is 
not warranted in this particular case.

The cited regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

In this regard, the schedular evaluations assigned for the 
disabilities in this case are not inadequate.  As fully 
detailed above, the medical evidence does not reflect that 
these disabilities are severe enough to warrant higher 
schedular rating and hence, it does not appear that the 
appellant has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required regular inpatient hospitalization for 
his disabilities in the years after service.  With respect to 
employment, it is noted that the veteran is unemployed, but 
he his also wheel-chair bound due to the effects of strike.  
Thus, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to these 
service-connected disabilities.  In the absence of any 
evidence which actually shows that one or more of his 
disabilities is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

A disability evaluation in excess of 10 percent for the 
service-connected post-cholecystectomy syndrome is denied.

A disability evaluation in excess of 20 percent for the 
service-connected cervical spine disorder is denied.

A disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


